                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

_______________________________________
                                       )
Sheryl Cohen,                          )
               Plaintiff,              )
                                       )
          v.                           )
                                       )       No. 18-380 WES
FGX International Inc., Anthony        )
Di Paola, individually and as CEO      )
and President; John Flynn Jr.,         )
individually and as former President; )
and Jeffrey J. Giguere, individually   )
and as General Counsel and Secretary, )
                                       )
               Defendants/Respondents. )
_______________________________________)

                      MEMORANDUM OF DECISION

WILLIAM E. SMITH, Chief Judge.

     On March 20, 2019, the parties appeared before the Court for

a hearing on the Defendants’ 1 Motion to Dismiss Plaintiff’s Amended

Complaint, ECF No. 6 (“Defs.’ Mot.”).         The Court subsequently

entered an order that granted Defendants’ motion.      See 3/28/2019

Text Order.   This memorandum explains why.

I.   Background

     The Amended Complaint presents a farrago of factual allega-

tions, conclusory assertions, and subjective characterizations




     1 Plaintiff amended her complaint and dropped all claims
against Jeffrey J. Giguere and Anthony DiPaola. See generally Am.
Compl., ECF No. 1-3. Their names continue to appear in the caption
of this action merely for the sake of continuity.
across forty-three pages and more than 250 paragraphs.     The Court

has tried its utmost to understand the pleading’s jumbled narra-

tive.     The recitation that follows accepts as true the Amended

Complaint’s well-pled facts while according its conclusory asser-

tions and vituperations no weight.       See A.G. ex rel. Maddox v.

Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013); Barrington Cove

Ltd. P’ship v. R.I. Hous. & Mortg. Fin. Corp., 246 F.3d 1, 5 (1st

Cir. 2001).

        Plaintiff Sheryl Cohen pleads twelve claims under three stat-

utes:     the Rhode Island Civil Rights Act (“RICRA”), R.I. Gen. L.

§ 42-112-1 et seq.; the Rhode Island Whistleblowers’ Protection

Act (“RIWPA”), R.I. Gen. Laws § 28-50-1 et seq.; and the Federal

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 215 et seq.       The

claims under each statute are premised on substantially same set

of factual allegations.      These include that the Defendants: (1)

subjected Cohen to discriminatory terms and conditions of employ-

ment (Count I); (2) created an unlawful hostile work environment

(Counts II, VI-VIII); (3) retaliated against Cohen for making pro-

tected complaints about compensation by denying her pay raises

(Counts III-V); and (4) unlawfully terminated her employment by

forcing her to resign, i.e. constructive discharge (Counts IX-

XII).

     All of Cohen’s claims arise out of her work for Defendant FGX

International, Inc. See generally Am. Compl. The company employed

                                   2
Cohen an executive assistant for nearly a decade.                  See Am. Compl.

¶ 8.     In March 2014, Cohen’s supervisors required her to take on

the duties of another executive assistant who left the company.

Id.    ¶¶ 70-72.    To cope with the increased workload, Cohen re-

quested that FGX hire a replacement for her colleague or otherwise

provide support from a temporary employment agency.                   Id.    ¶ 72.

The Defendants opted for the latter measure.                 Id. ¶¶ 91, 94-95.

Cohen nevertheless found that training temporary workers further

strained her capacity.        Id. ¶¶ 97-99

       Four months after FGX expanded Cohen’s role, she asked for a

merit-based raise.        Id. ¶ 122.   Her request was denied.         Id.   Cohen

met with the company’s general counsel, Jeffrey Giguere, to discuss

concerns related to FGX’s decision.            Id. ¶ 108.          She expressed

frustration with the refusal of her supervisor, Defendant John

Flynn, Jr., to address her rationale for a merit-based raise and

her belief that she was entitled to premium pay for overtime hours.

Id. ¶¶ 108-111.     According to Cohen, Giguere and a human resources

executive vice president, Joanne Morelli, independently admitted

that she was entitled to overtime pay.               Id. ¶¶ 112, 114.          Both

promised to take corrective action.          Id. ¶¶ 112, 114.         Around this

same time, Cohen made a presentation to FGX’s Chief Executive

Officer, Anthony DiPaola, in support of her merit-based raise re-

quest.     Id. ¶¶ 135-36.        DiPaola listened to the presentation,

thanked    Cohen,   and    indicated   he   needed    time    to    consider   her

                                        3
request.    Id. ¶¶ 135.

     Cohen waited until July 1, 2014 before making a second request

for a raise.    Id. ¶ 123.    She made her request directly to DiPaola;

it was again denied.         Id. ¶¶ 137-140.   This time, however, she

alleges that DiPaola, “threw up his hands, glared at [her], and

yelled loudly . . . ‘I am not giving you more money.           Go find

another job.’”     Id. ¶ 140.     Fearing what she described as “more

intense retaliatory anger or rage,” id. ¶ 158, Cohen responded by

writing a note that she hand-delivered to Morelli that same day.

Id. ¶¶ 177, 185; Defs.’ Mem. of Law In Support of Mot. to Dismiss

Am. Compl., Ex. A, ECF No. 6-3 (“7/1/2014 Letter”). 2        The note,

which Cohen addressed to Flynn and DiPaola, stated:

            I would like to inform you that I am resigning
            from my position as Executive Assistant, ef-
            fective July 15, 2014.

            Thank you for the opportunities that you have
            provided me during the last 9 years. I have
            enjoyed working for FGX & appreciate the sup-
            port provided me during my tenure with the
            company.

7/1/2014 Letter at 1.        Morelli took the note and said, “I under-

stand.     If they make you feel uncomfortable let me know.” Id. at




     2 No party has challenged the authenticity of the July 1, 2014
note attached to the Defendants’ opposition memorandum. The note
is central to Cohen’s claim and is referred to in the Amended
Complaint. Accordingly, although the document was not attached to
the pleadings, the Court may consider its contents. See Schaefer
v. Indymac Mortg. Servs., 731 F.3d 98, 100 n.1 (1st Cir. 2013).

                                     4
¶ 186.    “I will look into this,” she added.        Id. Cohen alleges

that, despite her missive’s language, her exchange with Morelli

“made clear . . . that [she] needed [Morelli] to help save her

job,” and that she “really did not want to leave FGX.”        Id. ¶ 185.

       Cohen claims colleagues largely stopped communicating with

her after her interaction with Morelli.       Id. ¶ 196.   For example,

she perceived that employees ceased greeting her as they passed

her desk, which she found “very insulting and very cruel . . . .”

Id. ¶¶ 194, 198.    Similarly, in contrast with prior years, she was

largely ignored on her birthday.       Id. ¶¶ 204-207.   Cohen concludes

from the uniformity of her colleagues’ behavior that Defendants in

fact ordered employees to ostracize her.      Id. ¶ 198.   She tolerated

this atmosphere for eight days before she alleges it started taking

a physical toll; she left at mid-day on July 8, 2014.        Id. ¶¶ 212,

215.   She characterizes her departure as a constructive discharge.

See, e.g., id. ¶ 215.

       Years later, on July 10, 2017, Cohen filed the first iteration

of this action in the Rhode Island Superior Court.         Compl. ¶ 17,

ECF No. 1-1.    The Complaint brought claims under RICRA and RIWPA

Id.    The Superior Court conditionally dismissed the action on the

grounds that (1) the Complaint “contain[ed] no factual assertions

that stat[ed] a claim”; and (2) Cohen failed to serve two of the

named defendants, but nevertheless granted Cohen leave to amend.

Order, Cohen v. FGX Int’l, Inc., Civil Action No. PC-2017-3209

                                   5
(R.I. Super. Ct. June 22, 2018).     Cohen re-filed, adding a claim

under FLSA.    Defendants seized this opportunity to remove the

action to this Court and again moved to dismiss.

II.   Legal Standard

      To survive a motion to dismiss under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a plaintiff must allege “suffi-

cient factual matter . . . to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A two-step analysis governs such a determination. First,

the Court must “distinguish the complaint’s factual allegations

(which must be accepted as true) from its conclusory legal alle-

gations (which need not be credited).”    Cardigan Mountain Sch. v.

N.H. Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015) (quoting García–

Catalán v. United States, 734 F.3d 100, 102 (1st Cir. 2013) (quo-

tation marks omitted)).   Second, the Court must “determine whether

the factual allegations are sufficient to support the reasonable

inference that the defendant is liable . . . .” Id.

III. Discussion

      Defendants press many grounds for dismissal.   The Court, how-

ever, need only address three: (1) whether any of Cohen’s claims

are barred by the applicable statutes of limitations; (2) whether

Cohen’s FLSA claim relates back to her filing of her July 2017

pleadings; and (3) whether Cohen plausibly state claims under RICRA

                                 6
and RIWPA.     See Defs.’ Mot. 3.

     A.      Application of the Statutes of Limitation

             i.   Cohen’s   RICRA  Hostile   Work  Environment   and
                  Whistleblower Claims Are Timely.

     The Court finds that Cohen’s allegations of a hostile work

environment and retaliation in violation of RICRA and RIWPA are

timely, albeit barely. 3      Claims under these statutes must be

brought within three years of “the occurrence of the alleged vio-

lation.” R.I. Gen. Laws §§ 28-50-4(a), 42-112-2 (2018).     The sa-

lient question is when the statutory clock began ticking.

     Defendants argue that the three-year limitations period for

these claims began when she handed her note to Morelli on July 1,

2014.     It follows that Cohen would have had to file her action no

later than July 3, 2017 – seven days before she filed her first

complaint. 4 Cohen argues that the limitations period did not begin

to accrue until her last day of work – July 8, 2014 – because the

circumstances surrounding her July 1 note show it was not an actual




     3  The Court’s separate analysis of Cohen’s generalized RICRA
claim for discriminatory terms of employment is below.

     4 July 1, 2017 was a Saturday. Thus, Cohen would have been
afforded an extension until at least the next business day under
Defendants’ theory.   See R.I. Super. Ct. R. Civ. P. 6(a) (“The
last day of the period is to be included, unless it is a Saturday,
Sunday, or a legal holiday, in which event the period runs until
the end of the next day which is neither a Saturday, Sunday, nor
a holiday.”).

                                    7
resignation. Her July 10, 2017 filing was therefore timely. 5

     Cohen’s proposed computation is supported by both the law and

well-pled facts in the Amended Complaint, which the Court is bound

to accept as true, however peculiar they may be.            The Defendants

are correct that that accrual of the limitations period in cases

of constructive discharge typically begins when the employee no-

tifies her employer of her resignation.         See Green v. Brennan, 136

S. Ct. 1769, 1782 (2016). 6 Once given, the employee has no inherent

right to rescind her notice.     See, e.g., Ferreira v. Child & Family

Servs. of R.I., No. NC-2017-0333, 2018 WL 3085185 (R.I. Super. Ct.

2018); Porter v. Houma Terrebonne Hous. Auth. Bd. of Comm’rs, 810

F.3d 940, 946 (5th Cir. 2015).              A letter of resignation must

nevertheless be accepted or relied upon to have any effect.                See

Mendez-Martinez v. Caribbean All. Ins. Co., 851 F. Supp. 2d 336,

344 (D.P.R. 2012) (finding employer was free to reject an attempt

to rescind resignation notice employer had already accepted); NRG

Energy,   Inc.   v.   Fuchs,   CASE   NO.    10-CV-989-H   (WVG),   2011    WL

13122265, *4 (S.D. Cal. Sept. 27, 2011) (“It is well-settled that

a resignation cannot be revoked once accepted or relied upon,

regardless of the stated later effective date of the resignation.”



     5 Again, Cohen was able to benefit from R.I. Super. Ct. R.
Civ. P. 6(a).
     6   The Rhode Island Supreme Court has not indicated whether
it would follow Green, but it is unnecessary to reach that issue.

                                      8
(emphasis added)). 7

         Here, Cohen’s Amended Complaint alleges her exchange with

Morelli belied the plain language of her July 1 note. What she

wanted was to keep her job at FGX, which she “made clear” when

tendering her note.      Morelli’s response – “I understand.   If they

make you feel uncomfortable let me know,” and her added comment,

“I will look into this,” Am. Compl. ¶ 187 – plausibly suggests

that she understood what Cohen was attempting to convey.          See

Langadinos v. Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000)

(holding that “[i]n the Rule 12(b)(6) milieu” the Court must “in-

dulge every reasonable inference in [plaintiff’s favor”).         The

pleadings contain no facts suggesting that her note, though re-

ceived, was otherwise accepted or relied upon as a resignation by

FGX. 8       See Mendez-Martinez , 851 F. Supp. 2d at344(finding no

adverse employment action where an employee attempted to rescind

his voluntarily tendered resignation letter, which the employer

had already accepted); Davis v. Marion Cty. Eng’r, 573 N.E.2d 51,


         7
       An employee’s attempt to rescind a resignation frequently
arises in the public sector employment context, but the underlying
legal principle – manifesting the acceptance of an offer of con-
tract – is equally applicable here. See Ulrich v. City & Cty. of
S.F., 308 F.3d 968, 975 (9th Cir. 2002) (describing employee’s
right to rescind resignation under California law as a “contractual
offer”)

         8
         The note contains a handwritten remark that it was “Re-
ceived July 1, 2014.” 7/1/2014 Note at 1. The document itself,
however, does not reveal when that notation was added or by whom
or what, if anything, it may mean.
                                    9
54 (Ohio 1991) (“[W]e hold that a public employee may rescind or

withdraw a tender of resignation at any time prior to its effective

date, so long as the public employer has not formally accepted

such tender of resignation.”).    Accordingly, Cohen made a timely

filing of her first complaint on July 10, 2017.

          ii.   Cohen’s Separate Claim of “Continuing Violations”
                of   RICRA  Based   on Discriminatory   Terms  of
                Employment Is Untimely

     Cohen’s claim in Count I that she suffered from other dis-

criminatory terms of employment in violation of RICRA stands on

different footing.   Although it is by no means clear, the Court

perceives this claim to be based on Cohen’s distinct allegations

that Flynn “refus[ed] to substantially and fairly increase [her]

salary” prior to June 2014 because of her gender. See, e.g., Am.

Compl. ¶ 56.    Any such conduct occurred well outside the three-

year limitations period. 9   Cohen attempts to evade this bullet by

pleading her claim as a “continuing violation.”     Here, however,

the continuing violation concept cannot stay time’s scythe.

     The alleged acts of discrimination (gender-based disparate

treatment) within the scope of Count I were independently action-

able.    They were different in kind than the acts of alleged




     9 See Almond v. Unified Sch. Dist. No. 501, 665 F.3d 1174,
1177 (10th Cir. 2011) (Gorsuch, J.) (limitations period begins to
run at the time of “the discriminatory acts”) (quoting Del. State
Coll. v. Ricks, 449 U.S. 250, 258 (1980)).

                                 10
intimidation, ridicule, or insult that form the basis for Cohen’s

alleged hostile work environment or retaliation claims.     Accord-

ingly, the claim cannot be swept within the safety of limitations

period.    See Ayala v. Shinseki, 780 F.3d 52, 57 (1st Cir. 2015)

(holding continuing violation doctrine “does not apply to ‘dis-

crete acts’ of alleged discrimination” but rather “claims . . .

that by their very nature require repeated conduct to establish an

actionable claim, such as hostile work environment claims.”); see

also Russell v. Enterprise Rent-A-Car Co. of R.I., 160 F. Supp. 2d

239, 260-62 (D.R.I. 2001) (declining to apply continuing-violation

doctrine where “[t]he only timely act to anchor plaintiff’s claim

[was] her termination” which was “unrelated to the earlier alleged

acts of sexual harassment”).

            iii. The “Relation Back” Rule Does Not Save Cohen’s FLSA
                 Claim

     Cohen’s FLSA claim is also doomed by the statute of limita-

tions.    As with RICRA and RIWPA claims, FLSA claims alleging will-

ful violations are also subject to a three-year limitations period.

See 29 U.S.C. § 255(a).    But Cohen did not make a FLSA claim until

July 5, 2018 – four years after she left FGX.      Accordingly, her

FLSA claim can only survive if it relates back to the date of her

original pleadings.    It does not.

     Rule 15(c)(1)(B) of the Federal Rules of Civil Procedure in-

structs, “an amendment to a pleading relates back to the date of


                                  11
the original pleading when . . . the amendment asserts a claim .

. . that arose out of the conduct, transaction, or occurrence set

out – or attempted to be set out – in the original pleading.” 10   A

party cannot assert a new claim that would otherwise be untimely

if the new claim “[is] supported by facts that differ in both time

and type from those the original pleading set forth.”     Mayle v.

Felix, 545 U.S. 644, 650 (2005).       “The underlying question is

whether the original complaint adequately notified the defendants

of the basis for liability the plaintiffs would later advance in

the amended complaint.” Meijer, Inc. v. Biovail Corp., 533 F.3d

857, 866 (D.C. Cir.   2008).   Thus, the critical issue is “whether

the original complaint gave the defendant fair notice of the newly

alleged claims.”   Christopher v. United States, 146 F.Supp.2d 146,

151 (D.R.I. 2001) (quoting Fama v. Comm’r of Corr. Servs., 235

F.3d 804, 815 (2nd Cir. 2000)); see also 6A Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Fed. Prac. & Procedure § 1497



     10 No party has argued, or even suggested, that R.I. Super.
Ct. R. Civ. P. 15(c), or the Rhode Island law of “relation back,”
applies here. As this is a federal cause of action being pursued
in federal court exercising federal question jurisdiction, the
Court is not compelled to consider whether the application of Fed.
R. Civ. P. 15(c) rule would defeat state substantive rights. See,
e.g., One Beacon Ins. Co. v. Electrolux, 223 F.R.D. 21, 25 (D.
Mass. 2004) (“[I]n federal question cases wherein federal law sup-
plies the relevant statute of limitations, [federal] Rule 15(c)(3)
applies”); Burgos Martinez v. Rivera Ortiz, 715 F. Supp. 419, 422
(D.P.R. 1989) (citing Marshall v. Mulrenin, 508 F.2d 39, 44 (1st
Cir. 1974)). In any event, as further explained herein, Cohen’s
FLSA claim fails on multiple fronts.

                                 12
(“[I]f the alteration of the original pleading is so substantial

that it cannot be said that defendant was given adequate notice of

the conduct, transaction, or occurrence that forms the basis of

the claim ... then the amendment will not relate back”).

     Cohen’s July 2017 pleadings contained no hint that she might

claim unpaid overtime.    Fairness would require Cohen to have pled

at least some suggestion she worked more than a forty-hour workweek

without being lawfully compensated.   See Manning v. Bos. Med. Ctr.

Corp., 725 F.3d 34, 43–44 (1st Cir. 2013) (“[A] claim for unpaid

overtime wages must demonstrate that the plaintiffs were employed

‘for a workweek longer than forty hours’ and that any hours worked

in excess of forty per week were not compensated ‘at a rate not

less than one and one-half times the regular rate.’”) (quoting 29

U.S.C. § 207(a)(1)).   Cohen’s first complaint does refer to “com-

pensation,” but only in the limited context of Defendants’ denial

of a merit-based raise.    See, e.g., Compl. ¶ 17 (“Defendants sub-

stantially increased [Cohen’s] workload in a discriminatory and

demeaning manner refusing to increase her pay because of her sex

and gender and prior sex and gender complaints.”), ¶ 24 (referring

to Defendants’ “gender-based underpayment”).   The concept of over-

time, allegations about hours worked or her alleged non-exempt

status are nonexistent.

     Cohen argues that her demand for “unpaid earned compensa-

tion,” as framed by her other allegations, provided the required

                                 13
notice.   The phrase “unpaid earned compensation” appears once in

paragraph 28 of her original complaint in a boilerplate request

for damages.   See Compl. ¶ 28. 11   Context only sharpens the meaning

of this phrase: the only “earned compensation” that is the subject

of her complaint is the merit-based raise Cohen alleges FGX denied.

Other courts have rejected “relation back” theories under much

more favorable circumstances. See Bilal-Edwards v. United Planning

Org., 15 F. Supp. 3d 1, 5 (D.D.C. 2013) (finding allegation that

employer “falsely stated that [the] [p]laintiff would not receive

overtime for the extraordinarily time consuming work project” did

not provide fair notice that “intended to challenge whether his

position was classified as exempt or non-exempt under the FLSA”);

Michaelgreaves v. Gap, Inc., No. CIV.A. 11-6283 SDW, 2013 WL

257127, at *5 (D.N.J. Jan. 23, 2013) (holding even “[a] general

complaint regarding hours in the original pleading is not suffi-

cient to allow the amended pleading to relate back.”). The alleged

unpaid compensation was totally untethered to the concept of over-

time. Thus, Cohen’s initial allegations did not provide Defendants

with fair notice of a potential FLSA cause of action.




     11 Paragraph 28 states, in part, that Defendants’ conduct
“caused Plaintiff to suffer substantial pecuniary damages, includ-
ing unpaid earned compensation and other lost wages, raises, fringe
benefits, as well as other pecuniary damages.” Compl. ¶ 28 (em-
phasis added).
                                     14
       Cohen’s FLSA claim would fail on independent grounds even if

it related back to July 10, 2017.      A cause of action for unpaid

overtime pay accrues when the required compensation is due and

payable, i.e. on each payday the employee is entitled to overtime

pay.   See 29 C.F.R. § 790.21; Dunlop v. State of R.I., 398 F. Supp.

1269, 1286 (D.R.I. 1975) (“A separate cause of action for overtime

compensation ‘accrues’ at each regular payday immediately follow-

ing the work period during which the services were rendered and

for which the overtime compensation is claimed.”); see also Mid-

Continent Petroleum Corp. v. Keen, 157 F.2d 310 (8th Cir. 1946).

FGX paid Cohen weekly.      Am. Compl. ¶ 56.    Accordingly, the last

possible date that Cohen’s overtime claim could have arisen was

the last pay day for a week during which she worked more than forty

hours.      Because her last week of work consisted of just one and

one-half days, id. ¶ 211, the latest her FLSA claim could have

accrued was the end of the prior week - July 4, 2017 - rendering

even her July 10, 2017 filing untimely.        For all these reasons,

Cohen’s FLSA claim does not relate back and must be dismissed as

time-barred.

       B.    Cohen’s Amended Complaint Fails to State a Claim Under
             RICRA

       To state a gender-based hostile work environment claim under

RICRA, a plaintiff must allege, among other things, that the com-

plained-of harassment was so severe and pervasive that it altered


                                  15
the conditions of the plaintiff’s employment and created an abusive

work environment.         See DeCamp v. Dollar Tree Stores, Inc., 875

A.2d 13, 22–23 (R.I. 2005).         The alleged harassment must be both

subjectively and objectively offensive considered against the con-

stellation of surrounding circumstances.           Id. at 24.    Offensive

utterances such as “simple teasing” and “offhand comments” or oth-

erwise “isolated incidents” do not create a hostile work environ-

ment.   See Kosereis v. Rhode Island, 331 F.3d 207, 216 (1st Cir.

2003) (citations and quotations omitted).

      Cohen’s Amended Complaint fails to allege facts demonstrating

“severe and pervasive conduct” that altered the conditions of her

employment.     Her principal complaint is that she was required to

perform the work of two executive assistants without an increase

in pay.      Am. Compl. ¶ 77.       There are no facts suggesting that

Defendants’ denial of her first request for a raise was accompanied

by any objectionable conduct.         See id. ¶ 122.   As for the denial

of her second request, she alleges that on one occasion DiPaola

“yelled loudly” that he would not pay her any more money while

glaring at her and gesticulating.           Id. ¶ 140.     This singular

exchange was not enough, in and of itself, to comprise hostile-

work-environment harassment.        See Faragher v. City of Boca Raton,

524   U.S.   775,   788    (1998)   (“[I]solated   incidents    (unless ex-

tremely serious) will not amount to discriminatory changes in the

terms and conditions of employment.’”).

                                      16
     Other facts scattered throughout the Amended Complaint simi-

larly fail to plausibly suggest the existence of a hostile work

environment.   One of Cohen’s most precise allegations asserts that

Flynn said more than once that he liked to have “young female ‘eye

candy’ in his workplace.”    Am. Compl. ¶ 24.     This statement is

objectively offensive, but Cohen fails to allege when or how often

Flynn uttered this ribaldry, except that it occurred “repeatedly”

sometime before 2014.   There is no magic number of incidents that

gives rise to an abusive workplace environment, but without addi-

tional facts, a reasonable fact finder could not discern whether

Flynn’s alleged conduct was pervasive or diffuse.    Marrero v. Goya

of P.R., Inc., 304 F.3d 7, 18 (1st Cir. 2002) (“[H]ostile work en-

vironment claims do not ‘turn on single acts but on an aggregation

of hostile acts extending over a period of time.’” (quoting Haver-

combe v. Dep't of Educ., 250 F.3d 1, 6 (1st Cir. 2001)); Danco,

Inc. v. Wal-Mart Stores, Inc., 178 F.3d 8, 16 (1st Cir. 1999) (“[A]

plaintiff must show ‘more than a few isolated incidents of [dis-

criminatory] enmity’” to claim a hostile work environment) (quot-

ing Snell v. Suffolk County, 782 F.2d 1094, 1103 (2d Cir. 1986)).

     Another allegation relates to Cohen’s duties “facilitate[ing]

catering arrangements” and “initiat[ing] conference calls” for

meetings of male executives.   Am. Compl. ¶ 45.     The Court appre-

ciates that such tasks could, under certain circumstances, fairly

be perceived as casual sexism and could contribute to the creation

                                17
of a hostile work environment. 12        Here, however, there are simply

no facts that suggest these responsibilities were anything other

than regular duties attendant to Cohen’s role as a full-time ex-

ecutive assistant.

     The only other category of alleged offensive activity was

Cohen’s perception that her colleagues were ignoring her after

July 1, 2014. 13     See Am. Compl. ¶ 194, 198, 204-207. If this

intentional social isolation occurred, it was undoubtedly uncom-

fortable for Cohen; “discomfort,” however, “is not the test.”

Ponte v. Steelcase Inc., 741 F.3d 310, 320 (1st Cir. 2014); Patton

v. Indianapolis Pub. Sch. Bd., 276 F.3d 334, 339 (7th Cir.2002)

(Title VII “does not guarantee a utopian workplace, or even a

pleasant one . . . .”).    In sum, Cohen’s well-pled allegations -


     12 Cohen’s additional allegations that male executives would
use crude language or make demeaning, gender-based comments in
such meetings suffer from a reliance on characterizations rather
than specific facts – a weakness that pervades her pleadings. See
Am. Compl. ¶¶ 46-47. Thus, as contained in the Amended Complaint,
these allegations are not well-pled facts credited by the Court.
Dewey v. Univ. of N.H., 694 F.2d 1, 3 (1st Cir. 1982) (“We require
more than conclusions or subjective characterizations.”)

     13 Cohen’s allegation that Defendants’ “ordered” her col-
leagues to retaliate through silence is complete speculation. Such
a conclusion cannot be reasonably inferred from any facts in the
Amended Complaint and it is not credited by the Court. Araujo v.
UGL Unicco-Unicco Operations, 53 F.Supp.3d 371, 383 (D. Mass. 2014)
(“[A]llegations that are too ‘conclusory to remove the possibility
of relief from the realm of mere conjecture’ are insufficient to
withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6).”
(quoting Morales–Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st
Cir. 2012)).

                                    18
even if true and considered as a whole - are simply too episodic

or benign to plausibly suggest that FGX’s work environment was

“permeated with the discriminatory intimidation, ridicule, and in-

sult. . . .”    Hajian-Bahmany v. Women & Infants Hosp. of R.I., No.

CA 10-120 M, 2011 WL 3424642, at *7 (D.R.I. Aug. 4, 2011) (holding

that an employee of middle eastern national origin did not show

hostile work environment even though she alleged her colleague

told her to shut up in her native language and placed a “dictator”

sign on her desk).

     Having failed to plead conduct that could constitute hostile

work environment harassment, Cohen’s     constructive discharge (or

retaliatory termination) theory must also fail.     To state such a

claim, a plaintiff must allege facts from which a jury could find

that “the working conditions [were] so onerous, abusive, or un-

pleasant that a reasonable person in the employee’s position would

have felt compelled to resign,” Suarez v. Pueblo Int’l, Inc., 229

F.3d 49, 54 (1st Cir. 2000), and that “staying on the job while

seeking redress [would have been] intolerable.”    Keeler v. Putnam

Fid. Trust Co., 238 F.3d 5, 10 (1st Cir. 2001).        Constructive

discharge claims thus typically arise from behavior that is more

extreme than the conduct that created the alleged hostile envi-

ronment.       See Marrero, 304 F.3d at 28   (“[T]he fact that the

plaintiff endured a hostile work environment — without more — will

not always support a finding of constructive discharge.”) (citing

                                  19
Benningfield v. City of Hous., 157 F.3d 369, 378 (5th Cir. 1998)

(“[A] constructive discharge claim requires a greater severity or

pervasiveness of harassment than the minimum required to prove a

hostile work environment.” (quotation marks and citations omitted)

(emphasis added)); Foley v. Proctor & Gamble Distrib. Co., No.

Civ. A. 01–11314–RWZ, 2003 WL 21696544, *3 (July 21, 2003) (“Proof

of a hostile work environment is also a prerequisite to prove

constructive discharge by retaliation.”)

     Here, there is no additional severe or pervasive behavior

from which a reasonable fact finder could conclude that the at-

mosphere at FGX was unbearable.   Suarez, 229 F.3d at 55 (affirming

summary judgment where complaints employer increased employee’s

workload and acted to marginalize employee were injuries “to an

employee’s ego or prestige” that do “not furnish a legally cog-

nizable reason to treat a resignation as a constructive dis-

charge”); see also Stetson v. NYNEX Serv. Co., 995 F.2d 355, 360

(2d Cir. 1993) (stating constructive discharge cannot be based on

employee’s “dissatisf[action] with the nature of his assignments”

or “difficult or unpleasant” conditions).     Cohen has therefore

failed to plead facts that could support a claim based on con-

structive discharge or retaliatory termination.




                                  20
     C.   Cohen’s Amended Complaint Fails to State a Claim Under
          RIWPA

     RIWPA provides a cause of action for employees who are dis-

charged for reporting an employer’s violation of state or federal

law. See, e.g., Picard v. State of R.I., 694 A.2d 754 (R.I. 1997).

The statute expressly provides that “[a]n employer shall not dis-

charge, threaten, or otherwise discriminate against an employee

regarding the employee’s compensation, terms, conditions, loca-

tion, or privileges of employment” in response to such a report.

R.I. Gen. Laws § 28-50-3.    The statute protects reports to gov-

ernment actors as well as reports to an employee’s employer or

supervisor.   Maturi v. McLaughlin Research Group, 326 F.Supp.2d

313, 321 (D.R.I. 2004).   To state a RIWPA claim, Cohen must allege

that “(1) she engaged in protected whistleblowing conduct . . . ;

(2) she suffered an adverse employment action contemporaneously or

thereafter; and (3)that the adverse action was causally related to

the protected conduct.”     Chagnon v. Lifespan Corp., No. CV 15-

493S, 2017 WL 3278952, at *6 (D.R.I. June 19, 2017), adopted by

No. CV 15-493 S, 2017 WL 3278858 (D.R.I. Aug. 1, 2017).

     The Court concludes that although Cohen adequately plead

whistleblowing conduct (her overtime-related complaints to Flynn,

Giguere, and Morelli), she failed to allege adverse employment

action.   No party has identified any law holding that an employee

who resigns has been “discharged” or “otherwise discriminated


                                 21
against” for the purpose of RIWPA.    The Court has found no clear

answer in the limited body of relevant law interpreting the stat-

ute.    See, e.g., Pena v. Honeywell Int’l Inc., No. CV 15-179 WES,

2018 WL 582579, at *1 (D.R.I. Jan. 29, 2018) (terminated employee);

Rein v. ESS Grp., Inc., 184 A.3d 695, 697 (R.I. 2018) (same); Senra

v. Town of Smithfield, 715 F.3d 34, 37 (1st Cir. 2013) (same).

Regardless, as explained above, Cohen has failed to plead facts

that – if proven – could demonstrate constructive discharge.   She

has therefore failed to plead an adverse employment action and her

RIWPA fails as a matter of law. 14

III.    Conclusion

        For the foregoing reasons, Defendants’ Motion to Dismiss,

ECF No. 10, is GRANTED. Plaintiff’s Amended Complaint is DISMISSED

WITH PREJUDICE.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: June 17, 2019




       14
       The demise of Cohen’s hostile work environment and retal-
iation claims would provide an independent basis to dismiss her
RICRA claims under Count I. See Cordero-Suarez v. Rodriguez, 689
F.3d 77, 83 (1st Cir. 2012) (holding that continuing-violation
doctrine did not apply without “some anchoring violation within
the limitations period”).
                                 22
